Order entered August 30, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01009-CV

                     TED STAUFFER & JOHN BERNOT, Appellants

                                             V.

                             JANE T. NICHOLSON, Appellee

                     On Appeal from the Collin County Probate Court
                                  Collin County, Texas
                         Trial Court Cause No. PB1-0842-2012

                                         ORDER
       The Court has received the reporter’s record in this case in the form of an electronic

audio recording. On its own motion, the Court ORDERS the court reporter to file a detailed log

and index of the recording within fifteen days of the date of this order. See TEX. R. APP. P.

13.2(b).


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE